WALTER M. ELSWICK, Judge.
This claim was filed by the state road commission under the shortened procedure. From the record submitted, it appears that the state truck came out of a side road, pulling a toolbox and swerved around and struck a car driven by a Mr. Saunders coming from the opposite direction. The toolbox scraped the side of his car and the Saunders car then struck the car owned by the claimant, B. S. Stretton. The costs of making the repairs to the claimant’s car amounted to the sum of $10.97. It appears that the truck driver was at fault. The road commission recommends payment of the costs of repairs to claimant which payment is approved by the attorney general. We recommend an award to claimant in the sum of ten dollars and ninety-seven cents ($10.97).